Case 2:19-cv-00964-TS-CMR Document 98 Filed 08/18/20 PageID.983 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

WENDI HATFIELD,

                       Plaintiff,

v.                                                  MEMORANDUM DECISION AND
                                                    ORDER GRANTING PLAINTIFF’S
THE COTTAGES ON 78TH                                MOTION FOR PARTIAL DISMISSAL OF
COMMUNITY ASSOCIATION, a Utah                       THE HOA DEFENDANTS’
corporation; DREW KEDDINGTON, an                    COUNTERCLAIM
individual; DAVE RUPRECHT, an
individual; MATTHEW MEDFORD, an
individual; MILLER HARRISON, LLC, a
Utah limited liability company; DOUGLAS
SHUMWAY, an individual; MICHELLE                    Case No. 2:19-CV-964 TS
POHLMAN, an individual; and PMI OF
UTAH, LLC, a Utah limited liability                 District Judge Ted Stewart
company,

                       Defendants.


       This matter is before the Court on Plaintiff’s Motion for Partial Dismissal of the HOA

Defendants’ Counterclaim. For the reasons discussed below, the Court will grant the Motion.

                                        I. BACKGROUND

       Plaintiff is a resident of Midvale, Utah. Defendant The Cottages on 78th Community

Association (the “Association”) is a homeowner’s association of which Plaintiff is a member.

The Association acts through a five-member Management Committee (the “Board”). Defendants

Keddington and Ruprecht were Board members during the relevant time, and Defendant

Medford was a member of the Association. Defendant PMI of Utah (“PMI”) served as the

Association’s property manager. Defendant Pohlman (a/k/a Michelle Ainge) was an employee

of PMI and served as manager for the Association.



                                               1
Case 2:19-cv-00964-TS-CMR Document 98 Filed 08/18/20 PageID.984 Page 2 of 7




         Plaintiff has been involved in various disputes with the Association, the Board, and PMI

(collectively “Defendants” or “Counterclaim Plaintiffs”). Plaintiff brought suit, alleging

violations of the Fair Housing Act, invasion of privacy, defamation, tortious interference with

economic relations, and civil conspiracy. Defendants have filed a counterclaim asserting claims

for breach of declaration/enforcement and wrongful use of civil proceedings and abuse of

process. Plaintiff seeks dismissal of the wrongful use of civil proceeding and abuse of process

claim. This claim is derived from Plaintiff filing a complaint with the Utah Anti-Discrimination

Division of the Utah Labor Commission, alleging Defendants discriminated against her based on

religion and retaliated against her. Plaintiff later withdrew her Complaint and brought suit in this

Court. In this action, Plaintiff no longer asserts a religious discrimination claim, but instead

focuses on her retaliation claim.

                               II. MOTION TO DISIMSS STANDARD

         In considering a motion to dismiss for failure to state a claim upon which relief can be

granted under Rule 12(b)(6), all well-pleaded factual allegations, as distinguished from

conclusory allegations, are accepted as true and viewed in the light most favorable to

Defendants/Counterclaim Plaintiffs as the nonmoving party. 1 Defendants/Counterclaim

Plaintiffs must provide “enough facts to state a claim to relief that is plausible on its face,” 2

which requires “more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” 3

“A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a


         1
             GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
1997).
         2
             Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         3
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


                                                    2
Case 2:19-cv-00964-TS-CMR Document 98 Filed 08/18/20 PageID.985 Page 3 of 7




cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” 4

       “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that

the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” 5 As the Court in Iqbal stated,

       [o]nly a complaint that states a plausible claim for relief survives a motion to
       dismiss. Determining whether a complaint states a plausible claim for relief will
       . . . be a context-specific task that requires the reviewing court to draw on its judicial
       experience and common sense. But where the well-pleaded facts do not permit the
       court to infer more than the mere possibility of misconduct, the complaint has
       alleged—but it has not shown—that the pleader is entitled to relief. 6

       In considering a motion to dismiss, a district court not only considers the complaint, “but

also the attached exhibits,” 7 the “documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice.” 8 The Court “may consider documents

referred to in the complaint if the documents are central to the plaintiff’s claim and the parties do

not dispute the documents’ authenticity.” 9




       4
           Id. (quoting Twombly, 550 U.S. at 557) (alteration in original).
       5
           Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991).
       6
           Iqbal, 556 U.S. at 679 (internal citations and quotation marks omitted).
       7
        Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc., 680 F.3d
1194, 1201 (10th Cir. 2011).
       8
           Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
       9
           Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002).


                                                   3
Case 2:19-cv-00964-TS-CMR Document 98 Filed 08/18/20 PageID.986 Page 4 of 7




                                           III. DISCUSSION

A.      WRONGFUL USE OF CIVIL PROCEEDINGS

        “[A] claim for wrongful use of civil proceedings ‘consists in instituting or maintaining

civil proceedings for an improper purpose and without a justifiable basis.’” 10 “[A] party

asserting a claim for wrongful use of civil proceedings must demonstrate that (1) the actor

initiating the prior proceeding acted ‘without probable cause, and primarily for a purpose other

than that of securing the proper adjudication of the claim’; and (2) ‘except when they are ex

parte, the [prior] proceedings . . . terminated in favor of the person against whom they [were]

brought.’” 11 “For purposes of this tort, a person brings a suit with probable cause ‘if he [or she]

reasonably believes in the existence of the facts upon which the claim is based, and . . . correctly

or reasonably believes that under those facts the claim may be valid under the applicable law.’” 12

        Defendants’ allegations that Plaintiff acted without probable cause and primarily for a

purpose other than that of securing an adjudication of her claim are spare and conclusory.

Defendants allege that Plaintiff’s religious discrimination claim lacked probable cause because

Defendants “had always dealt with Hatfield in a manner free of religious influence,” “had never

discriminated against her for any reason let alone her religion,” did not “know what her religious

beliefs were,” and “had received no similar written complaints of religious discrimination.” 13



        10
         Anderson Dev. Co v. Tobias, 116 P.3d 323, 340 (Utah 2005) (quoting Gilbert v. Ince,
981 P.2d 841, 845 (Utah 1999)).
        11
             Id. at 340–41 (quoting Gilbert, 981 P.2d at 845) (second, third, and fourth alterations in
original).
        12
         Nielsen v. Spencer, 196 P.3d 616, 621 (Utah Ct. App. 2008) (quoting Gilbert, 981 P.2d
at 845–46) (alterations in original).
        13
             Docket No. 74, at 25.


                                                    4
Case 2:19-cv-00964-TS-CMR Document 98 Filed 08/18/20 PageID.987 Page 5 of 7




Defendants further allege that Plaintiff “had no intention of prosecuting her religious

discrimination allegations and getting a decision by the Commission” and “knew that she would

voluntarily dismiss the religious discrimination claims as soon as her improper and ulterior

purposes had been accomplished.” 14 Defendants, however, provided no factual averments to

shore up these allegations. Defendants provide no factual basis for their claim that Plaintiff did

not intend to prosecute her religious discrimination claim and that she always intended to

withdraw it. Similarly, there is no factual support for Defendants’ claim that they always treated

Plaintiff “in a manner free of religious interference.” These generalized allegations fail to meet

the pleading standards of Twombly and Iqbal requiring dismissal of Defendants’ wrongful use of

civil proceedings claim.

B.     ABUSE OF PROCESS

       In the alternative, Defendants assert a claim for abuse of process. An abuse of legal

process is where the process is employed for some unlawful object, not the purpose intended by

law. 15 “[T]o establish a claim for abuse of process, a claimant must demonstrate first, an ulterior

purpose; [and] second, an act in the use of the process not proper in the regular prosecution of

the proceedings.” 16 “To satisfy the ‘willful act’ requirement, a party must point to conduct

independent of legal process itself that corroborates the alleged improper purpose.” 17 Legal

process with a bad motive is not enough. A party must allege “a corroborating act of a nature



       14
            Id. at 25–26.
       15
            Kool v. Lee, 134 P. 906, 909 (Utah 1913).
       16
          Anderson Dev. Co., 116 P.3d at 341 (internal quotation marks and citation omitted)
(second alteration in original).
       17
            Hatch v. Davis, 147 P.3d 383, 390 (Utah 2006).


                                                 5
Case 2:19-cv-00964-TS-CMR Document 98 Filed 08/18/20 PageID.988 Page 6 of 7




other than legal process . . . .” 18 If legal process is used for its proper and intended purpose, but

it has collateral effects, there is no abuse of process. 19 Utah law does not allow abuse of process

claims “when [an] action is filed to intimidate and embarrass the defendant knowing there is no

entitlement to recover the full amount of damages sought.” 20 “Likewise, complicating the course

of litigation and increasing the costs of defense do not qualify as a collateral advantage or

ulterior purpose” for abuse of process claims. 21 In short, a claimant must allege some object they

wish to gain outside of the proceedings itself or their claim fails. 22

        Defendants claim that Plaintiff filed her discrimination complaint not to pursue her claim,

“but instead to posture herself so she could later argue that any subsequent action by the HOA

. . . was . . . retaliation against her for filing the discrimination claim.” 23 Defendants provide no

factual support for this assertion. Defendants point to a handful of independent acts they assert

support their claim. 24 These acts fail to provide corroboration for Plaintiff’s alleged ulterior

purpose of “beefing up her intended federal complaint.” 25 At best, these acts suggest that filing

the complaint of religious discrimination was a part of Plaintiff’s alleged efforts to annoy and

embarrass Defendants. As set forth above, this is not sufficient.



        18
             Id.
        19
             Crease v. Pleasant Grove City, 519 P.2d 888, 890 (Utah 1974).
        20
          Puttuck v. Gendron, 199 P.3d 971, 977 (Utah Ct. App. 2008) (internal quotation marks
and citation omitted).
        21
             Id.
        22
             Id.
        23
             Docket No. 94, at 16–17 (citing Docket No. 74, at 26).
        24
             Docket No. 74, at 27–28.
        25
             Docket No. 94, at 14.


                                                   6
Case 2:19-cv-00964-TS-CMR Document 98 Filed 08/18/20 PageID.989 Page 7 of 7




                                  IV. CONCLUSION

      It is therefore

      ORDERED that Plaintiff’s Motion for Partial Dismissal of the HOA Defendants’

Counterclaim (Docket No. 80) is GRANTED.

      DATED this 18th of August, 2020.

                                         BY THE COURT:



                                         Ted Stewart
                                         United States District Judge




                                            7
